Exhibit 10.2

 

Investment Management Agreement

 

Among

 

ALLSTATE INVESTMENTS, LLC

And

 

ALLSTATE INSURANCE COMPANY

And

 

THE ALLSTATE CORPORATION

And

 

Certain Affiliates

 

This Agreement made and effective as of January 1, 2007, among ALLSTATE
INVESTMENTS, LLC, a Delaware limited liability company (“ALLSTATE INVESTMENTS”),
ALLSTATE INSURANCE COMPANY, an Illinois insurance company (“Allstate”), THE
ALLSTATE CORPORATION, a Delaware corporation and parent of Allstate and ALLSTATE
INVESTMENTS (“Allcorp”), and those additional subsidiaries of Allcorp whose
signatures appear below (individually an “Affiliate” and collectively with
Allstate and Allcorp, the “Allstate Affiliates”).

 

W I T N E S S E T H:

 

WHEREAS, ALLSTATE INVESTMENTS has been providing investment management services
to certain of the Allstate Affiliates pursuant to those certain Investment
Management Agreements, dated as of January 1, 2002, and April 29, 2003, which,
by their terms, are terminating effective January 1, 2007, and January 1, 2008,
respectively, and the parties hereto desire to continue such relationship and
enter into a new Agreement for the rendering of investment management services,
effective as of the date hereof, subject to the terms and conditions set forth
herein.

 

NOW, THEREFORE, it is agreed as follows:

 

ARTICLE 1

INVESTMENT MANAGEMENT SERVICES

 

1.1           Appointment.  Each Allstate Affiliate hereby engages ALLSTATE
INVESTMENTS as the investment manager of its investment assets and grants
ALLSTATE INVESTMENTS the power and authority to advise, manage, and direct the
investment and reinvestment of such assets for the period and on the terms and
conditions set forth herein. Such activities shall be conducted subject to and
in accordance with the investment objectives, restrictions, and strategies set
forth in the Investment Policy and

 

1

--------------------------------------------------------------------------------


 

Investment Plan (the “Policy”) adopted by the Board of Directors of each such
Allstate Affiliate with respect to its respective investment portfolios, and in
accordance with such other limitations and guidelines as may be established from
time to time for such portfolios by such Boards (such investment objectives,
restrictions, strategies, limitations, and guidelines herein referred to
collectively as the “Investment Guidelines”). ALLSTATE INVESTMENTS hereby
accepts such responsibility and agrees during such period to render the services
and to assume the obligations herein set forth, all as more fully described in
Exhibit A, attached hereto (the “Services”). Each of the Allstate Affiliates may
from time to time reach agreement with ALLSTATE INVESTMENTS that only certain of
the listed Services will be provided.

 

1.2           Charges and Expenses.  Each Allstate Affiliate agrees to pay
ALLSTATE INVESTMENTS a fee for the Services equal to ALLSTATE INVESTMENTS’ fully
burdened basis point charge for the management of such Allstate Affiliate’s
portfolio. The fully burdened basis point charge is ALLSTATE INVESTMENTS’ actual
cost of managing the portfolios in which such Allstate Affiliate invests,
including the provision of all administrative, reporting or other services
required to manage the portfolios and provide the Services. To the extent any of
ALLSTATE INVESTMENTS’ costs are determined by allocations from any Allstate
Affiliate, the allocation shall be made in accordance with the general
provisions of the NAIC expense classification and allocation guidelines
applicable to all inter-company allocations between Allstate and its insurance
affiliates. ALLSTATE INVESTMENTS shall maintain and make available for review by
any Allstate Affiliate, or any regulator having jurisdiction over such Allstate
Affiliate, documentation showing the calculation of all such charges. Any
Allstate Affiliate may request a review of such charges for the Services and
such review will occur promptly thereafter. All brokerage commissions and other
direct transaction charges payable to third parties shall be in addition to any
fees payable to ALLSTATE INVESTMENTS for Services and may be paid on each
Allstate Affiliate’s behalf from the assets in  such entities portfolio or may
be paid by ALLSTATE INVESTMENTS and reimbursed by such Allstate Affiliate.

 

1.3           Payment.  ALLSTATE INVESTMENTS will charge each Allstate Affiliate
for the Services via the monthly expense allocation process, and payments will
be through the monthly intercompany settlement process. The process will be
completed by personnel of ALLSTATE INVESTMENTS and each of the Allstate
Affiliates in the most timely and effective method available.

 

ARTICLE 2

MISCELLANEOUS PROVISIONS

 

2.1           Previous Agreements.  Nothing in this Agreement shall be deemed to
amend any previously executed agreement between the parties.

 

2.2           Scope of Services.  The scope of, and the manner in which,
ALLSTATE INVESTMENTS provides the Services to the Allstate Affiliates shall be
reviewed periodically by ALLSTATE INVESTMENTS and the Allstate Affiliates.

 

2

--------------------------------------------------------------------------------


 

2.3           Standard of Performance.  ALLSTATE INVESTMENTS shall discharge its
duties hereunder at all times in good faith and with that degree of prudence,
diligence, care and skill which a prudent person rendering services as an
institutional investment manager would exercise under similar circumstances. The
provisions of this Agreement shall not be interpreted to imply any obligation on
the part of ALLSTATE INVESTMENTS to observe any standard of care other than as
set forth in this Section 2.3.

 

2.4           Books and Records.  Upon reasonable notice, and during normal
business hours, each Allstate Affiliate shall be entitled to, at its own
expense, inspect records that pertain to the computation of charges for the
Services. ALLSTATE INVESTMENTS shall at all times maintain correct and complete
books, records and accounts of all Services. Each Allstate Affiliate shall have
unconditional right of ownership of any records prepared on its behalf under
this Agreement.

 

2.5           Liability of ALLSTATE INVESTMENTS.  In the absence of ALLSTATE
INVESTMENTS’ willful or negligent misconduct (or the willful or negligent
misconduct of its officers, directors, agents, employees, controlling persons,
shareholders, and any other person or entity affiliated with ALLSTATE
INVESTMENTS or retained by it to perform or assist in the performance of its
obligations under this Agreement), neither ALLSTATE INVESTMENTS nor any of its
officers, directors, employees or agents shall be subject to liability to any
Allstate Affiliate for any act or omission in the course of, or connected with,
rendering services hereunder.

 

2.6           Independent Contractor.  ALLSTATE INVESTMENTS shall for all
purposes be deemed to be an independent contractor. All persons performing
duties hereunder at all times during the term of this agreement shall be under
the supervision and control of ALLSTATE INVESTMENTS, and shall not be deemed
employees of any Allstate Affiliate as a result of this Agreement and the
Services provided hereunder. ALLSTATE INVESTMENTS shall have no power or
authority to bind any Allstate Affiliate or to assume or create an obligation or
responsibility, express or implied, on behalf of any Allstate Affiliate, nor
shall it represent to anyone that it has such power or authority, except as
expressly provided in this Agreement. Nothing in this Agreement shall be deemed
to create a partnership between or among the parties, whether for purposes of
taxation or otherwise.

 

2.7           Assignment.  ALLSTATE INVESTMENTS shall not assign its obligations
or rights under this Agreement without the written consent of each Allstate
Affiliate.

 

2.8           Term, Termination.  This Agreement shall remain in effect for one
year and shall be automatically renewed for subsequent one-year terms unless
sooner terminated by either party pursuant to this Section 2.8. ALLSTATE
INVESTMENTS may terminate this Agreement in its entirety, and each Allstate
Affiliate may cancel its participation in the arrangements under this Agreement,
each by giving six months written notice to the other parties to this Agreement;
provided, however, that in the event that the affiliate

 

3

--------------------------------------------------------------------------------


 

relationship ceases to exist with respect to any Affiliate, this Agreement shall
terminate immediately with respect to such Allstate Affiliate.

 

2.9           Notices.  All communications provided for hereunder shall be in
writing, and if to an Allstate Affiliate, mailed or delivered to such Allstate
Affiliate at its office at the address listed in such Affiliate’s Statutory
Annual Statement Blank, Attention: Secretary, or if to an entity not filing a
statutory Annual Statement Blank, mailed or delivered to its office at 3075
Sanders Road, Northbrook, Illinois 60062, Attention: Controller, or addressed to
any party at the address such party may hereafter designate by written notice to
the other parties.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
as of the day and year above written.

 

 

The Allstate Corporation

 

 

 

 

 

By:

/s/ Steven C. Verney

 

 

Steven C. Verney

 

Treasurer

 

 

 

 

 

 

Allstate Insurance Company

 

 

 

 

 

By:

/s/ Eric A. Simonson

 

 

Eric A. Simonson

 

Chief Investment Officer

 

 

 

 

 

 

 

 

 

Allstate Investments, LLC

 

 

 

 

 

By:

/s/ Eric A. Simonson

 

 

Eric A. Simonson

 

President and Chief Investment Officer

 

4

--------------------------------------------------------------------------------


 

 

ALFS, Inc.

 

 

 

 

 

By:

/s/ Steven C. Verney

 

 

Steven C. Verney

 

Assistant Treasurer

 

 

 

 

 

 

 

 

 

Allstate Assignment Company

 

 

 

 

 

By:

/s/ Steven C. Verney

 

 

Steven C. Verney

 

Treasurer

 

 

 

 

 

 

 

 

 

 

Allstate Assurance Company

 

 

 

 

 

By:

/s/ Steven C. Verney

 

 

Steven C. Verney

 

Treasurer

 

 

 

 

 

 

 

 

 

 

Allstate County Mutual Insurance Company

 

 

 

 

 

By:

/s/ Steven C. Verney

 

 

Steven C. Verney

 

Treasurer

 

 

 

 

 

 

 

 

 

 

Allstate Distributors, LLC

 

 

 

 

 

By:

/s/ Steven C. Verney

 

 

Steven C. Verney

 

Assistant Treasurer

 

 

 

 

 

 

 

 

 

Allstate Financial Corporation

 

 

 

 

 

By:

/s/ Steven C. Verney

 

 

Steven C. Verney

 

Treasurer

 

 

5

--------------------------------------------------------------------------------


 

 

Allstate Financial Services, LLC

 

 

 

 

 

By:

/s/ Steven C. Verney

 

 

Steven C. Verney

 

Assistant Treasurer

 

 

 

 

 

 

 

 

 

Allstate Financial, LLC

 

 

 

 

 

By:

/s/ Steven C. Verney

 

 

Steven C. Verney

 

Treasurer

 

 

 

 

 

 

 

 

 

 

Allstate Fire and Casualty Insurance Company

 

 

 

 

 

By:

/s/ Steven C. Verney

 

 

Steven C. Verney

 

Treasurer

 

 

 

 

 

 

 

 

 

 

Allstate Floridian Indemnity Company

 

 

 

 

 

By:

/s/ Steven C. Verney

 

 

Steven C. Verney

 

Treasurer

 

 

 

 

 

 

 

 

 

 

Allstate Floridian Insurance Company

 

 

 

 

 

By:

/s/ Steven C. Verney

 

 

Steven C. Verney

 

Treasurer

 

 

 

 

 

 

 

 

 

 

Allstate Indemnity Company

 

 

 

 

 

By:

/s/ Steven C. Verney

 

 

Steven C. Verney

 

Treasurer

 

 

6

--------------------------------------------------------------------------------


 

 

Allstate International Insurance Holdings, Inc.

 

 

 

 

 

By:

/s/ Steven C. Verney

 

 

Steven C. Verney

 

Treasurer

 

 

 

 

 

 

 

 

 

 

Allstate Life Insurance Company

 

 

 

 

 

By:

/s/ Steven C. Verney

 

 

Steven C. Verney

 

Treasurer

 

 

 

 

 

 

 

 

 

 

Allstate Motor Club, Inc.

 

 

 

 

 

By:

/s/ Steven C. Verney

 

 

Steven C. Verney

 

Treasurer

 

 

 

 

 

 

 

 

 

 

Allstate New Jersey Insurance Company

 

 

 

 

 

By:

/s/ Steven C. Verney

 

 

Steven C. Verney

 

Treasurer

 

 

 

 

 

 

 

 

 

 

Allstate New Jersey Property and Casualty
Insurance Company

 

 

 

 

 

By:

/s/ Steven C. Verney

 

 

Steven C. Verney

 

Treasurer

 

 

 

 

 

 

 

 

 

 

Allstate Non-Insurance Holdings, Inc.

 

 

 

 

 

By:

/s/ Steven C. Verney

 

 

Steven C. Verney

 

Treasurer

 

 

7

--------------------------------------------------------------------------------


 

 

Allstate North American Insurance Company

 

 

 

 

 

By:

/s/ Steven C. Verney

 

 

Steven C. Verney

 

Treasurer

 

 

 

 

 

 

 

 

 

 

Allstate Property and Casualty Insurance
Company

 

 

 

 

 

By:

/s/ Steven C. Verney

 

 

Steven C. Verney

 

Treasurer

 

 

 

 

 

 

 

 

 

 

Allstate Settlement Corporation

 

 

 

 

 

By:

/s/ Steven C. Verney

 

 

Steven C. Verney

 

Treasurer

 

 

 

 

 

 

 

 

 

 

Allstate Texas Lloyd’s

 

by Allstate Texas Lloyd’s, Inc. (its attorney-in-
fact)

 

 

 

 

 

By:

/s/ Steven C. Verney

 

 

Steven C. Verney

 

Treasurer

 

 

 

 

 

 

 

 

 

 

American Heritage Life Insurance Company

 

 

 

 

 

By:

/s/ Steven C. Verney

 

 

Steven C. Verney

 

Treasurer

 

 

 

 

 

 

 

 

 

 

American Heritage Life Investment Corporation

 

 

 

 

 

By:

/s/ Steven C. Verney

 

 

Steven C. Verney

 

Treasurer

 

 

8

--------------------------------------------------------------------------------


 

 

Charter National Life Insurance Company

 

 

 

 

 

By:

/s/ Steven C. Verney

 

 

Steven C. Verney

 

Treasurer

 

 

 

 

 

 

 

 

 

 

Concord Heritage Life Insurance Company, Inc.

 

 

 

 

 

By:

/s/ Steven C. Verney

 

 

Steven C. Verney

 

Treasurer

 

 

 

 

 

 

 

 

 

 

Deerbrook Insurance Company

 

 

 

 

 

By:

/s/ Steven C. Verney

 

 

Steven C. Verney

 

Treasurer

 

 

 

 

 

 

 

 

 

 

Encompass Floridian Indemnity Company

 

 

 

 

 

By:

/s/ Steven C. Verney

 

 

Steven C. Verney

 

Treasurer

 

 

 

 

 

 

 

 

 

 

Encompass Floridian Insurance Company

 

 

 

 

 

By:

/s/ Steven C. Verney

 

 

Steven C. Verney

 

Treasurer

 

 

 

 

 

 

 

 

 

 

Encompass Home and Auto Insurance Company

 

 

 

 

 

By:

/s/ Steven C. Verney

 

 

Steven C. Verney

 

Treasurer

 

 

9

--------------------------------------------------------------------------------


 

 

Encompass Indemnity Company

 

 

 

 

 

By:

/s/ Steven C. Verney

 

 

Steven C. Verney

 

Treasurer

 

 

 

 

 

 

 

 

 

 

Encompass Independent Insurance Company

 

 

 

 

 

By:

/s/ Steven C. Verney

 

 

Steven C. Verney

 

Treasurer

 

 

 

 

 

 

 

 

 

 

Encompass Insurance Company of America

 

 

 

 

 

By:

/s/ Steven C. Verney

 

 

Steven C. Verney

 

Treasurer

 

 

 

 

 

 

 

 

 

 

Encompass Insurance Company of
Massachusetts

 

 

 

 

 

By:

/s/ Steven C. Verney

 

 

Steven C. Verney

 

Treasurer

 

 

 

 

 

 

 

 

 

 

Encompass Insurance Company of New Jersey

 

 

 

 

 

By:

/s/ Steven C. Verney

 

 

Steven C. Verney

 

Treasurer

 

 

 

 

 

 

 

 

 

 

Encompass Property and Casualty Company

 

 

 

 

 

By:

/s/ Steven C. Verney

 

 

Steven C. Verney

 

Treasurer

 

 

10

--------------------------------------------------------------------------------


 

 

Encompass Property and Casualty Insurance
Company of New Jersey

 

 

 

 

 

By:

/s/ Steven C. Verney

 

 

Steven C. Verney

 

Treasurer

 

 

 

 

 

 

 

 

 

 

First Colonial Insurance Company

 

 

 

 

 

By:

/s/ Steven C. Verney

 

 

Steven C. Verney

 

Treasurer

 

 

 

 

 

 

 

 

 

 

Ivantage Select Agency, Inc.

 

 

 

 

 

By:

/s/ Steven C. Verney

 

 

Steven C. Verney

 

 

Treasurer

 

 

 

 

 

 

 

 

 

 

Lincoln Benefit Life Company

 

 

 

 

 

By:

/s/ Steven C. Verney

 

 

Steven C. Verney

 

Treasurer

 

 

 

 

 

 

 

 

 

 

Northbrook Indemnity Company

 

 

 

 

 

By:

/s/ Steven C. Verney

 

 

Steven C. Verney

 

Treasurer

 

 

 

 

 

 

 

 

 

 

Pembridge America, Inc.

 

 

 

 

 

By:

/s/ Steven C. Verney

 

 

Steven C. Verney

 

Treasurer

 

 

11

--------------------------------------------------------------------------------


 

 

Roadway Protection Auto Club, Inc.

 

 

 

 

 

By:

/s/ Steven C. Verney

 

 

Steven C. Verney

 

Treasurer

 

 

 

 

 

 

 

 

 

 

Sterling Collision Centers, Inc.

 

 

 

 

 

By:

/s/ Steven C. Verney

 

 

Steven C. Verney

 

Treasurer

 

 

 

 

 

 

 

 

 

 

Surety Life Insurance Company

 

 

 

 

 

By:

/s/ Steven C. Verney

 

 

Steven C. Verney

 

Treasurer

 

 

 

 

 

 

 

 

 

 

Tech-Cor, LLC

 

 

 

 

 

By:

/s/ Steven C. Verney

 

 

Steven C. Verney

 

Treasurer

 

 

12

--------------------------------------------------------------------------------


 

Exhibit A

INVESTMENT SERVICES

 

A.            Appointment.  This Exhibit A details the Services to be provided
by ALLLSTATE INVESTMENTS pursuant to the Investment Management Agreement among
ALLSTATE INVESTMENTS and certain Allstate Affiliates to which this Exhibit A is
attached. For purposes of this Exhibit A, the investment portfolio of each
Allstate Affiliate will be referred to as an Account

 

B.            ALLSTATE INVESTMENTS as Agent.  ALLSTATE INVESTMENTS shall be
granted and exercise full investment discretion and authority in buying, selling
or otherwise disposing of or managing the investment of the assets held in each
Account and in the performance of the services rendered hereunder, and shall do
so as each Allstate Affiliate’s agent only, subject to ALLSTATE INVESTMENTS’
adherence to the Policies and Investment Guidelines. Each Allstate Affiliate
hereby authorizes ALLSTATE INVESTMENTS to exercise all such powers with respect
to the assets of its respective Account as may be necessary or appropriate for
the performance by ALLSTATE INVESTMENTS of its obligations under the Agreement,
subject to the supervision of the Board of Directors of such Allstate affiliate
(the “Board”), and any limitations contained herein.

 

C.            Investment Advisory Services.  In furtherance of the foregoing,
and in carrying out its obligations to manage the investment and reinvestment of
the assets in each Account, ALLSTATE INVESTMENTS shall, as appropriate and
consistent with the Investment Guidelines:

 

(a) perform research and obtain and evaluate such information relating to the
economics, industries, businesses, markets and new investment structures,
techniques, practices, and financial data as ALLSTATE INVESTMENTS deems
appropriate in the discharge of its duties under this Agreement;  (b) consult
with and furnish to each Board recommendations with respect to overall
investment strategies for each respective Account;  (c) seek out and implement
specific investment opportunities, consistent with such overall investment
strategies approved by each Board, including making and carrying out day-to-day
decisions to acquire or dispose of permissible investments, managing the
investment of the assets of each Account, and providing or obtaining such
services as may be necessary in managing, acquiring or disposing of investments;
(d) regularly report to the Boards with respect to the implementation of
investment strategies and any other activities in connection with management of
each Account’s assets, including furnishing to each Board, within 45 days after
the end of each quarter, a report concerning investment activity during the
quarter; (e) maintain all required accounts, records, memoranda, instructions or
authorizations relating to the acquisition or disposition of investments for
each Account; (f) determine the securities to be purchased or sold by each
Account and place orders either directly with the issuer, with any broker-dealer
or underwriter that specializes in the securities for which the order is made,
or with any other broker or dealer that ALLSTATE INVESTMENTS selects; and (g)
perform the services hereunder in a manner consistent with investment objectives
and policies of

 

13

--------------------------------------------------------------------------------


 

each Allstate Affiliate as detailed in the respective Investment Guidelines, as
amended from time to time, and in compliance, as appropriate,  with the
applicable  provisions of the insurance laws and regulations of each Allstate
Affiliate’s domicile, as amended and any other applicable laws.

 

D.            Allocation of Brokerage.  ALLSTATE INVESTMENTS is authorized in
its sole discretion to select the brokers or dealers that will execute the
purchases and sales of securities for each Account. In making such selection,
ALLSTATE INVESTMENTS shall use its best efforts to obtain for each Account the
most favorable net price and execution available taking into account all
appropriate factors, including price, dealer spread or commission, if any, and
size and difficulty of the transaction. If, in the judgment of ALLSTATE
INVESTMENTS, an Allstate Affiliate would be benefited by supplemental investment
research, ALLSTATE INVESTMENTS is authorized, but not obligated, to select
brokers or dealers on the basis of research information, materials, or services
they could furnish to ALLSTATE INVESTMENTS for potential use in supplementing
ALLSTATE INVESTMENTS’ own information and in making investment decisions for
each Account. The expenses of ALLSTATE INVESTMENTS and the charges to an
Allstate Affiliate may not necessarily be reduced as a result of receipt of such
supplemental information. Subject to the above requirements, nothing shall
prohibit ALLSTATE INVESTMENTS from selecting brokers or dealers with which it or
any Allstate Affiliate is affiliated.

 

E.             Service to Other Clients.  Each Allstate Affiliate acknowledges
that ALLSTATE INVESTMENTS may perform services for clients other than the
Allstate Affiliates that are similar to the services to be performed pursuant to
this Agreement, and that ALLSTATE INVESTMENTS is free to do so provided that its
services pursuant to this Agreement are not in any way impaired. Each Allstate
Affiliate agrees that ALLSTATE INVESTMENTS may provide investment advice to any
of its other clients that may differ from advice given to such Allstate
Affiliate, or take action with respect to assets owned by it or its other
clients that may differ from the action taken with respect to any Account and/or
assets held therein, so long as ALLSTATE INVESTMENTS, to the extent reasonable
and practicable, allocates investment opportunities to each Account on a fair
and equitable basis relative to ALLSTATE INVESTMENTS’ other clients. It is
understood that ALLSTATE INVESTMENTS shall have no obligation to purchase or
sell, or to recommend for purchase or sale for any Account, any security that
ALLSTATE INVESTMENTS, its affiliates, employees or agents may purchase or sell
for its or their own accounts or for the account of any other client, if, in the
opinion of ALLSTATE INVESTMENTS, such transaction or investment appears
unsuitable, impractical or undesirable for such Account. It is agreed that
ALLSTATE INVESTMENTS may use any supplemental investment research obtained for
the benefit of an Allstate Affiliate in providing investment advice to its other
clients or its own accounts. Conversely, such supplemental information obtained
by the placement of business for ALLSTATE INVESTMENTS or other entities advised
by ALLSTATE INVESTMENTS will be considered by and may be useful to ALLSTATE
INVESTMENTS in carrying out its obligations to each Allstate Affiliate.

 

14

--------------------------------------------------------------------------------


 

F.             Allocation of Trades.  It is acknowledged that securities held by
an Allstate Affiliate may also be held by separate investment accounts or other
funds for which ALLSTATE INVESTMENTS may act as a manager. If purchases or sales
of securities for an Allstate Affiliate or other entities for which ALLSTATE
INVESTMENTS acts as investment manager arise for consideration at or about the
same time, each such Allstate Affiliate agrees that ALLSTATE INVESTMENTS may
make transactions in such securities, insofar as feasible, for the respective
entities in a manner deemed equitable to all. To the extent that transactions on
behalf of more than one client of ALLSTATE INVESTMENTS during the same period
may increase the demand for securities being purchased or the supply of
securities being sold, each Allstate Affiliate recognizes that there may be an
adverse effect on price.

 

It is agreed that, on occasions when ALLSTATE INVESTMENTS deems the purchase or
sale of a security to be in the best interests of an Allstate Affiliate as well
as other accounts or companies, it may, to the extent permitted by applicable
laws and regulations, but will not be obligated to, aggregate the securities to
be so sold or purchased for such Allstate Affiliate with those to be sold or
purchased for other accounts or companies in order to obtain favorable execution
and lower brokerage commissions. In that event, allocation of the securities
purchased or sold, as well as the expenses incurred in the transaction, will be
made by ALLSTATE INVESTMENTS in the manner it considers to be most equitable and
consistent with its obligations to such Allstate Affiliate and to such other
accounts or companies. Each Allstate Affiliate recognizes that in some cases
this procedure may adversely affect the size of the position obtainable for such
Allstate Affiliate.

 

G.            Contracts; Authorized Signatories.  ALLSTATE INVESTMENTS shall
have the full power, right and authority, as each Allstate Affiliate’s agent, in
accordance with this Agreement and the Investment Guidelines, to negotiate,
apply for, enter into, execute, deliver, amend, modify and/or terminate legal
documents of every kind and nature relating to or required by the investment of
the assets of each Account. All such documents may be entered into in an
Allstate Affiliate’s name or in ALLSTATE INVESTMENTS’ name (as agent for such
Allstate Affiliate), as ALLSTATE INVESTMENTS shall determine, and all such
documents shall be legally binding on such Allstate Affiliate. Those certain
employees and officers of ALLSTATE INVESTMENTS who are authorized to execute
transactions and sign documentation pursuant to the Policies and Procedures
adopted pursuant to authorization of the ALLSTATE INVESTMENTS’ Board of
Directors, as they may be amended from time to time, shall also be authorized to
the same extent to execute transactions and sign documentation on behalf of any
Allstate Affiliate and/or ALLSTATE INVESTMENTS in connection with transactions
entered into on behalf of the assets of any Account pursuant to this Agreement.

 

H.            Compliance with Legal Requirements.  ALLSTATE INVESTMENTS shall
make all reasonable efforts to comply with and cause to be complied with all
applicable laws, rules, and regulations of each Allstate Affiliate’s domicile,
and any federal, state or municipal authority governing this Agreement, the
services rendered

 

15

--------------------------------------------------------------------------------


 

hereunder, each Account and the assets held therein. Without limiting the
foregoing, ALLSTATE INVESTMENTS shall comply with all securities laws and other
laws applicable to the services provided under this Agreement.

 

I.              Transaction Procedures.  The assets of each Account are or will
be held in custody by the bank custodian(s) appointed by each Allstate Affiliate
from time to time. ALLSTATE INVESTMENTS shall not act as custodian for the
assets of any Account and shall not, under any circumstances, have or be deemed
to have ownership, custody or physical control of any of the assets of any
Account. ALLSTATE INVESTMENTS may, however, issue instructions to, and
communicate with, the bank custodian for each Account as may be necessary and
appropriate in connection with provision of its services pursuant to this
Agreement. At the option of ALLSTATE INVESTMENTS, instructions by ALLSTATE
INVESTMENTS to the bank custodian may be made orally or by computer, electronic
instruction systems or telecommunications terminals. ALLSTATE INVESTMENTS will
confirm that the bank custodian has effected such instructions either by access
to the bank’s computerized identification system or by telephonic confirmation.
The bank custodian will confirm with ALLSTATE INVESTMENTS receipt of trade
instructions orally or by computer for the Account. ALLSTATE INVESTMENTS will
instruct all brokers, dealers and counterparties executing orders on behalf of
the assets of an Account to forward to ALLSTATE INVESTMENTS copies of all
confirmations.

 

J.             Recordkeeping.  ALLSTATE INVESTMENTS shall keep and maintain an
accurate and detailed accounting of each transaction concerning the assets of
each Account and of all receipts, disbursements, and other transactions relating
to the purchase and sale transactions arising hereunder. ALLSTATE INVESTMENTS
agrees to preserve such records for the greater of (i) six years; (ii) the
required period pursuant to the insurance laws of an Allstate Affiliate’s
domicile and related regulations; or (iii) such other time period that an
Allstate Affiliate may from time to time request. ALLSTATE INVESTMENTS
acknowledges that all such records shall be the property of each Allstate
Affiliate and shall be made available, within five (5) business days of receipt
of a written request, to an Allstate Affiliate, its accountants, auditors or
other representatives of the Allstate Affiliate for inspection and/or copying
(at such Allstate Affiliate’s expense) during regular business hours. In
addition, ALLSTATE INVESTMENTS shall provide any materials, reasonably related
to the investment advisory services provided hereunder, as may be reasonably
requested in writing by the directors or officers of an Allstate Affiliate, or
as may be required by any governmental agency with jurisdiction hereunder.

 

ALLSTATE INVESTMENTS further agrees to prepare and furnish to each Allstate
Affiliate and to other persons designated by such Allstate Affiliate, at such
regular intervals and other times as may be specified by such Allstate Affiliate
from time to time (i) such balance sheets, income and expense statements and
other financial statements and reports, and (ii) such other statements, reports
and information, in each case regarding the assets of its Account as such
Allstate Affiliate shall from time to time reasonably require.

 

16

--------------------------------------------------------------------------------


 

In the event of termination of this Agreement for any reason, all such records
or copies thereof shall be returned promptly to the respective Allstate
Affiliate, free from any claim or retention of rights by ALLSTATE INVESTMENTS.

 

17

--------------------------------------------------------------------------------